      Case 1:19-cv-01541-LJV-LGF Document 23 Filed 10/20/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
__________________________________

JOHN LENNON,
TIFFANY WEAVER,
KELLY LEMING,                                                         DECISION
BRANDI HUFFMAN,                                                         and
                                   Plaintiffs,                         ORDER
       v.
                                                                     19-CV-1541V(F)
ALLEGIANCE ACCOUNTING SERVICES, LLC,

                           Defendant.
___________________________________

APPEARANCES:                HILTON PARKER LLC
                            Attorneys for Plaintiffs
                            JONATHAN L. HILTON, of Counsel
                            10400 Blacklick-Eastern Road NW, Suite 110
                            Pickerington, Ohio 43147

                            PELTAN LAW, PLLC
                            Attorneys for Defendant
                            DAVID G. PELTAN, of Counsel
                            128 Church Street
                            East Aurora, New York 14052


       In this action, pursuant to the Fair Debt Collection Practices Act, Plaintiffs, by

papers filed September 18, 2020, moved to compel discovery, specifically, Defendant’s

response to Plaintiffs’ document production demands and interrogatories served May

27, 2020 (“Plaintiffs’ motion”). On June 16, 2020, Defendant requested an additional

two-week period from June 26, 2020 to July 10, 2020, within which to respond to

Plaintiffs’ discovery requests, which request was granted by Plaintiffs on June 27, 2020

(Dkt. 20 at 2; Dkt. 20-2 at 1). On August 11, 2020, Defendant requested further

information regarding the identity of Plaintiff Kelly Leming which Plaintiffs provided on

the same date. Dkt. 20-1 ¶¶ 5-6. According to Plaintiffs, undisputed by Defendant, on
      Case 1:19-cv-01541-LJV-LGF Document 23 Filed 10/20/20 Page 2 of 3




August 27, 2020, Plaintiffs inquired of Defendant whether Defendant’s overdue

responses to Plaintiffs’ discovery requests would be forthcoming, Dkt. 20-1 ¶¶ 7-8,

however, as a result of Defendant’s response to Plaintiffs’ inquiry and Defendant’s

failure to respond to Plaintiffs’ requests, the instant motion followed.

       Further, to date, Defendant has also failed to file any response to Plaintiffs’

motion despite the court’s direction (Dkt. 21) that Defendant do so by September 30,

2020. The oral argument on Plaintiffs’ motion scheduled for October 13, 2020 was

therefore cancelled.

       It is well-established that a party’s failure to timely respond to a request for

discovery waives any potential objection to a request. See Kloppel v.

HomeDeliveryLink, Inc., 2020 WL 38895, at *5 (W.D.N.Y. Jan. 3, 2020) (citing Swinton

v. Livingston County, 2016 WL 6248675 at *2 (W.D.N.Y. Oct. 26, 2016) (citing Land

Ocean Logistics, Inc. v. Aqua Gulf Corp., 181 F.R.D. 229, 237 (W.D.N.Y. 1998))).

Further, a defendant’s unexcused failure to respond to a motion to compel permits the

court to deem the merits of the motion to be conceded. See Alston v. Bellerose, 2016

WL 554770, at *6 (D.Conn. Feb. 11, 2016) (noting defendants, by failing to respond in

opposition to plaintiff’s motion to compel discovery, provided no authority supporting any

objection to discovery).

       Moreover, unless a party’s failure to provide discovery is substantially justified or

an award of expenses would be unjust, the court is required to award the prevailing

party its expenses, including reasonable attorneys fees, incurred in bringing a motion to

compel pursuant to Fed.R.Civ.P. 37(a)(5)(A) (“Rule 37(a)(5)(A)”). Here, Defendant’s

failure to respond to Plaintiffs’ discovery requests despite receiving an extension of time
                                              2
      Case 1:19-cv-01541-LJV-LGF Document 23 Filed 10/20/20 Page 3 of 3




within which to do so and Defendant’s failure to respond to Plaintiffs’ inquiry as to

Defendant’s intention to provide the requested discovery in order to avoid the need for

Plaintiffs’ motion demonstrates Defendant’s unexplained and continued disregard for its

discovery obligations in this case. Plaintiffs’ motion should, accordingly, be GRANTED.



                                      CONCLUSION

       Based on the foregoing, Plaintiffs’ motion (Dkt. 20) is GRANTED; Defendant shall

produce the documents requested by Plaintiffs within 20 days of this Decision and

Order. In accordance with Rule 37(a)(5)(A), Defendant shall show cause not later than

October 30, 2020 why Plaintiffs’ expenses of Plaintiffs’ motion should not be awarded

as required by Rule 37(a)(5)(A) to be paid by Defendant as the party resisting discovery

or Defendant’s attorney in advising Defendant to engage in such conduct, or both.

SO ORDERED.
                                               /s/ Leslie G. Foschio
                                          _________________________________
                                               LESLIE G. FOSCHIO
                                          UNITED STATES MAGISTRATE JUDGE

Dates: October 20, 2020
       Buffalo, New York




                                             3
